Case: 22-10151      Document: 00516481704         Page: 1     Date Filed: 09/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                  No. 22-10151
                                Summary Calendar                              FILED
                                                                     September 22, 2022
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                              Plaintiff—Appellee,

                                       versus

   Christopher Lee Johnson,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:21-CR-263-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Christopher Lee
   Johnson has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Johnson has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10151        Document: 00516481704       Page: 2   Date Filed: 09/22/2022




                                   No. 22-10151


          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, and we concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Counsel’s motion
   for leave to withdraw is GRANTED, and counsel is excused from further
   responsibilities    herein.     Defendant-Appellant’s      APPEAL        IS
   DISMISSED. See 5th Cir. R. 42.2.




                                        2